Citation Nr: 1829190	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  11-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for status post inguinal hernia.  

2.  Entitlement to an initial rating greater than 10 percent for digestive problems, with removal of gall bladder and hiatal hernia.

3.  Entitlement to an initial compensable rating for hemorrhoids. 

4.  Entitlement to service connection for obstructive sleep apnea, claimed as sleep disturbance.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to May 2008.  He is the recipient of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran perfected an appeal of entitlement to service connection for a disability manifested by sleep disturbance, to include bruxism.  During the pendency of the appeal, the RO awarded service connection for bruxism due to stress causing temporomandibular joint (TMJ) disorder.  The evidence also demonstrates a diagnosis of sleep apnea during the appeal period, and in readjudicating the Veteran's sleep disturbance claim in a December 2017 supplemental statement of the case, the agency of original jurisdiction recharacterized the issue as one for sleep apnea, given the prior award for bruxism and TMJ disorder.  The Board has similarly recharacterized the issue as listed above. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected inguinal hernia disability, status post surgery, has not manifested in recurrent hernia, or a need for support by truss or belt, but rather, in subjective complaints of neurologic pain in the groin.  

2.  Throughout the appeal period, the Veteran's digestive problems with removal of gallbladder and hiatal hernia have manifested in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health. 

3.  Throughout the appeal period, the Veteran's hemorrhoid disability has manifested in internal and external hemorrhoids, at times large, irreducible, and recurrent, with persistent bleeding, but without secondary anemia or fissures.


CONCLUSION OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for residuals of inguinal hernia scar have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 4.118, Diagnostic Code 7338-7804 (2017).

2.  The criteria for the assignment of an initial rating of 30 percent, but no higher, for digestive problems with removal of gallbladder and hiatal hernia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2017).

3.  The criteria for the assignment of an initial rating of 10 percent, but no higher,  for hemorrhoids have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A.  Status post inguinal hernia

The Veteran underwent inguinal hernia surgery during service.  During the majority  of this appeal, the residual disability has been rated at a noncompensable (zero percent) level under Diagnostic Code 7338 (inguinal hernia).  In December 2017, however, the AOJ increased the Veteran's initial rating, effective June 2008, from 0 to 10 percent based on residual and ongoing complaints of neurological pain stemming from the hernia site to the groin.  In doing so, the AOJ rated the Veteran's disability by analogy to a compensable scar, based on symptoms of pain and tenderness in the area, under Diagnostic Code 7338-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Under Diagnostic Code 7338, a 10 percent rating is warranted where there is evidence of recurrent postoperative hernias, readily reducible and well supported by a truss or belt.  Higher ratings are available for more severe and irremedial hernias.   Throughout the appeal period, the medical evidence does not show, nor does the Veteran contend that his inguinal hernia is recurrent, or is in need of support with a trust or belt.  Indeed, the evidence does not show that the Veteran's inguinal hernia has ever recurred.  As such, a rating in excess of the currently assigned 10 percent is not warranted under Diagnostic Code 7338.

Under Diagnostic Code 7804-as in effect in June 2008-a 10 percent rating was warranted for a superficial scar that is painful upon examination.  After a revision in regulation effective in October 2008, Diagnostic Code 7804 was modified to allow for a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful; and a 30 percent rating for 5 or more scars that are unstable or painful.  

The Veteran's main contention since filing his claim has not been that he suffers from recurrent inguinal hernias, but that his disability has manifested in neurological pain stemming from the surgical site to his groin.  He has consistently articulated these symptoms to his treating physicians and to VA.  As noted above, the Veteran's current initial 10 percent rating (awarded in December 2017, but made effective in June 2008) is intended to compensate for the groin pain associated with the hernia residuals.  The question before the Board is whether a higher rating is warranted. 

While it is clear from the Veteran's competent and credible statements that he experiences pain and tenderness from the inguinal hernia surgical site to his groin, there is no indication that the disability causes functional loss impacting range of motion of the joints, or causes limitation of function of the affected part or any additional neurological deficiencies or manifestations.  Accordingly, in rating the Veteran's post-surgical residuals (i.e. pain symptoms) by analogy to a painful scar, the Board finds that a rating higher than the currently assigned 10 percent, under both former and current versions of the scar diagnostic criteria, is not available.  

The Board has considered rating the Veteran under the neurological diagnostic codes, to include those addressing disability of the ilio-inguinal nerve (8530), external cutaneous nerve of the thigh (8529), obturator nerve (8528), and the internal saphenous nerve (8527), however these codes would not avail the Veteran as they each provide for only a maximum 10 percent rating.  Concerning Diagnostic Code 8526, pertaining to the anterior crural nerve (femoral), a rating higher than 10 percent is only warranted if incomplete paralysis of the nerve of moderate or worse severity is shown by the record.  As noted above, while the Veteran experiences symptoms of pain and tenderness, there is no indication in the record or from the Veteran that his symptoms are more than mild in degree. 

The Board adds that the Veteran's actual surgical scar has already been service-connected by the AOJ, and separately evaluated as 0 percent disabling as it is not painful or larger than 39 square centimeters. 

Based on the above, the Board finds that the evidence weighs against a conclusion that an initial rating greater than 10 percent is warranted for service-connected residuals of the post-surgical removal of an inguinal hernia, at any time during the period under review.  As such, the benefit sought on appeal is denied. 

B.  Digestive problem with Gall Bladder Removal and Hiatal Hernia

The Veteran's digestive problems with removal of gall bladder and hiatal hernia are currently assigned a 10 percent rating under Diagnostic Code 7346-7318.  As noted above, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Under Diagnostic Code 7346, a 60 percent rating for hiatal hernia is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn) and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for hiatal hernias that manifest two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

Diagnostic Code 7318 provides a noncompensable evaluation for non-symptomatic gall bladder removal.  A 10 percent evaluation is warranted for gall bladder removal with mild symptoms.  The highest 30 percent evaluation is reserved for gall bladder removal with severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

After review of the record, the Board resolves all doubt in the Veteran's favor and finds that the Veteran's symptoms most closely approximate those contemplated by the 30 percent rating under Diagnostic Code 7346.

Upon examination in May 2009, the Veteran complained of severe heartburn that had progressively worsened since service.  He noted a history of weekly nausea, accompanied by severe substernal pain.  The examiner noted a history of heartburn or pyrosis, a history of regurgitation (less than weekly), with mild episodes of hematemesis or melena.  There were no signs of anemia.  

A subsequent March 2013 VA examiner pertinently checked a box indicating that the Veteran's disability manifested in "persistently recurrent epigastric distress," 4 or more times per year, with an average duration of 1-9 days.  The examiner similarly identified pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and sleep disturbance caused by reflux all at similar frequencies and durations.  The examiner did not identify the presence of anemia or weight loss, but did note that the Veteran exhibited mild nausea and vomiting at a frequency of 2 times per year for a duration of 1-9 days.  Melena and hematemesis was not identified.  

The Veteran was afforded another examination in December 2017 in connection to this issue.  During a December 2017 VA examination, the examiner noted the Veteran had pyrosis, reflux, regurgitation, and pain due to his esophageal condition.  The Veteran reported that he had nausea four or more per year with an average duration of less than a day.  There were no other issues noted.  The examiner noted that there was no change in diagnosis.  

The Veteran has competently and credibly attested to experiencing recurrent epigastric distress due to his service-connected disability throughout the appeal period, to include at testimony before the RO in February 2013.  He has indicated he experiences difficulty swallowing (dysphagia), and has competently reported arm and shoulder pain along with substernal chest pain.  As noted above, the March 2013 VA examiner specifically indicated that the Veteran's disability manifested in persistently recurrent epigastric distress.  While symptom severity has waxed and waned over the course of the period under review, the Board resolves all doubt in the Veteran's favor and finds that his recurrent symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, substernal pain or arm or shoulder pain has been productive of considerable impairment of health.  Accordingly an initial rating of 30 percent is warranted under Diagnostic Code 7346. 
An initial rating higher than 30 percent however, is not warranted.  Indeed, the Veteran has not claimed, nor does the objective medical evidence demonstrate that the Veteran's disability has manifested in material weight loss or anemia at any time.  Although at times early in the appeal period the Veteran was noted to have mild hematemeses and melena, it appears that such symptoms has subsided, and even in considering such symptoms coupled with those described above, "severe" impairment of health as required by the higher 60 percent rating under Diagnostic Code 7346 due to the Veteran's service-connected digestive problems is not shown by the record.  

With respect to Diagnostic Code 7318 (removal of the gall bladder), a 30 percent rating is the maximum schedular rating available.  As such, rating the Veteran under that code would not avail the Veteran.  

In sum, for the reasons discussed above, the Board finds that an initial rating of 30 percent, but no higher, is warranted for the Veteran's service-connected digestive problems, with removal of gall bladder and hiatal hernia.  To this extent, the benefit sought on appeal is granted. 

C.  Hemorrhoids

The Veteran's hemorrhoids are currently assigned a noncompensable rating under Diagnostic Code 7336, governing external or internal hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).  A noncompensable rating is warranted for mild or moderate internal or external hemorrhoids.  A 10 percent rating is warranted for internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  A 20 percent rating is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

During the period on appeal, the Veteran has stated that his hemorrhoids are characterized by pain, bleeding, itching, and requiring treatment with sitz baths.  The Veteran is competent to report such lay-observable symptoms.
The Veteran was provided with examinations in reference to this disorder in May 2009, March 2013 and December 2017.  In May 2009, the VA examiner identified the presence of hemorrhoids, without bleeding or thrombosis, that were not reducible.  Fissures were not present, nor was anemia identified.  

The March 2013 VA examiner noted that the Veteran reported flares with swelling, bleeding, and treatment with baths or suppositories and creams.  Objectively, the examiner noted the hemorrhoids to be small or moderate, non-thrombosed hemorrhoids.  The examiner noted that there was persistent bleeding but no secondary anemia.  There were also no reported fissures on examination.  

On examination the December 2017 VA examiner noted mild to moderate internal and external hemorrhoids.  No scars, fissures or other physical findings were noted to be present.  The examiner noted that there was no change in the Veteran's diagnosis. 

VA and private treatment records associated with the claims file reflect on-going intermittent treatment for hemorrhoids.  Treatment records generally note internal or external hemorrhoids, bleeding and pain.  There is no evidence of fissures or anemia related to hemorrhoids during the appellate period.

Pertinently, at his February 2013 hearing before the RO, the Veteran reported that he experienced bleeding from his hemorrhoids 80 to 90 percent of the time after a bowel movement, and about half of those instances result in severe bleeding that leaks through his underwear and outer garments.  The Veteran indicated that he at times uses toilet paper to serve as a pad to absorb bleeding during the day.  

Upon review of the lay and medical evidence of record, the Board initially finds that the Veteran's hemorrhoids do not manifest in persistent bleeding with secondary anemia or with fissures.  Neither the Veteran nor any treating physician or VA examiner has identified the presence of anemia or fissures.   Indeed bleeding alone, without the presence of anemia or fissures does not satisfy the criteria for a 20 percent rating under Diagnostic Code 7336.

That stated, the Board does resolve all doubt in the Veteran's favor and finds that his hemorrhoid disability manifests in symptoms that most closely approximate those contemplated by a 10 percent rating under Diagnostic Code 7336.  Although VA examiners have not described the Veteran's hemorrhoids as large, the Veteran has reported that at times his hemorrhoids get large and painful.  Importantly, the May 2009 VA examiner indicated that the Veteran's hemorrhoids are not reducible. Persistent bleeding has been shown by the record, and the Veteran's hemorrhoids are indeed recurrent.  While there is no indication as to whether the hemorrhoids manifest in excessive redundant tissue, the Board finds that in this case, the evidence demonstrates symptoms that when taken as a whole, are more severe than "mild or moderate," associated with a noncompensable rating.  Resolving all doubt in the Veteran's favor, the Board finds that a 10 percent initial rating, but no higher, is warranted under Diagnostic Code 7336.   To this extent, the benefit sought on appeal is granted.


ORDER

Entitlement to the assignment of an initial rating in excess of 10 percent for status post inguinal hernia, is denied.  

Entitlement to the assignment of an initial 30 percent rating, but no higher, for digestive problems with removal of gall bladder and hiatal hernia, is granted.

Entitlement to the assignment of an initial 10 percent rating, but no higher, for hemorrhoids, is granted.


REMAND

On review, the Board finds that a remand is necessary to obtain an additional VA medical opinion to address the etiology of the Veteran's sleep apnea.  Specifically, a November 2017 VA examiner determined that the Veteran's obstructive sleep apnea was less likely as not caused by, related to, or worsened beyond natural progression by a service-connected disability.  In so finding, the examiner did not adequately discuss if the Veteran's sleep apnea had its onset in, or is otherwise related to service as asserted by the Veteran.  The Veteran's representative has specifically requested that an opinion as to direct service connection be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should allow the Veteran to provide any additional treatment record regarding treatment for a sleep apnea disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  The AOJ should refer the Veteran's claims file to the November 2017 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature of any current sleep apnea disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the November 2017 VA examination report.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current obstructive sleep apnea disorder manifested in, or is otherwise related to his military service.

In providing this opinion, the examiner is asked to specifically discuss the likelihood that the Veteran's reported in-service symptoms are indicative of early manifestations of his current obstructive sleep apnea disorder. 

3.  Then readjudicate the appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


